GOODWYN, Justice.
Appellee has moved to dismiss the appeal because appellant’s brief was not filed here within the time prescribed by Rule 12 of the Revised Rules of Practice in the Supreme Court. 261 Ala. XIX, XXIV; Recompiled Code 1958 (unofficial), Tit. 7, Appendix, p. 1164. The motion must be granted.
The transcript of the record was filed with the clerk of the Supreme Court on January 17, 1966. Accordingly,, under the provisions of Supreme Court Rule 12, appellant’s brief was due to be filed in this court .“within thirty days after” January 17th (this date not being included in calculating the period of thirty days, Supreme Court Rule 46), that is, by February 16, 1966, in the absence of an extension of time for filing as provided by Rule 12. On February 17th, appellant was granted an extension of fifteen days. (See: Neumiller v. Jenkins, 270 Ala. 231, 234, 117 So.2d 402, 404, holding that application for extension of time for filing appellant’s brief, made within the fifteen additional days authorized by Rule 12, “is timely made, but that the time for filing shall in no event be projected beyond forty-five days.”) This additional fifteen days, including February 17th, the first day of the extended period, ended at midnight on March 3rd. See: Moore v. Moore, 279 Ala. 122, 182 So.2d 855; Neumiller v. Jenkins, supra. However, appellant’s brief was not filed by that time.
We have held that the time prescribed by Supreme Court Rule 12 for filing appellant’s brief is mandatory, and that a motion by the appellee to dismiss an appeal because appellant’s brief was not filed within the time there prescribed must be granted. See: Moore v. Moore, supra; Muncy v. General Investment Company, 274 Ala. 199, 200, 145 So.2d 721; Page v. State ex rel. Wright, 273 Ala. 227, 228, 137 So.2d 740; Board of Commissioners of City of Montgomery v. Crenshaw, 270 Ala. 598, 599-600, 120 So.2d 870; Black v. State ex rel. Johnson, 269 Ala. 269, 112 So.2d 792; Waterall v. Waterall, 268 Ala. 594 109 So. 2d 675; Tipton v. Tipton, 267 Ala. 64, 65-66, 100 So.2d 14.
Motion to dismiss the appeal is granted.
Appeal dismissed.
LIVINGSTON, C. J., and' LAWSON and COLEMAN, JJ., concur.